SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2012 Commission file Number 1-7602 EXCALIBUR INDUSTRIES (Exact name of registrant as specified in its charter) UTAH 87-0292122 State or other jurisdiction IRS Employer Identification No. of incorporation or organization Address of principal executive offices: Post Office Box 3551 Duluth, Minnesota 55803 Registrant's telephone number: (218) 724-4711 E-mail address: mhubert1@msn.com Securities registered pursuant to Section 12 (b) of the Act: Title of Each Class Name of each exchange on which registered Common Stock (Parvalue None $0.01 per share) Securities registered pursuant to Section 12(g) of the Act
